Writs refused. This matter is now moot. See our order of October 11, 1967 (attached) .
*68ORDER
Considering the letter, dated October 10, 1967, of Honorable Malcolm V. O’Hara, Judge of Section “A” of the Criminal District Court for the Parish of Orleans, in which he requests an indefinite leave of absence from his duties as Judge, and the conditions and circumstances set forth therein which prompted him to request such leave.
It is ordered that the request be and it is hereby granted and that, meanwhile, the other judges of the Criminal District Court for the Parish of Orleans be and they are hereby assigned to perform the duties of Judge O’Hara until further orders of this Court as follows:
Honorable Matthew S. Braniff is specially designated to receive the returns and findings of the Orleans Parish Grand Jury during the absence of Judge O’Hara; and the other judges of the Criminal District Court shall, individually, and in such rotation as they deem expedient, each sit temporarily in Section “A” of the Criminal District Court and handle and dispose of all matters on the docket of said Section “A” until further orders of this Court, in addition to the performance of all the duties and functions they may have to perform as judges of their respective sections of the Criminal District Court.